PER CURIAM:
In these consolidated appeals, Roy Lee Gilliam appeals the district court’s orders: (1) granting, in part, his motion for modification of sentence, 18 U.S.C. § 3582(c) (2000), denying his motion for appointment of counsel, and denying a resentencing hearing, and (2) denying his motion for bail pending appeal. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Gilliam, 513 F.Supp.2d 594 (W.D.Va. 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.